United States Court of Appeals
                                                                          Fifth Circuit
                                                                       F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                          April 13, 2005

                                                                   Charles R. Fulbruge III
                                 No. 03-30817                              Clerk
                               Summary Calendar


DONALD GALLOW,

                                           Petitioner-Appellant,

versus

BURL CAIN, WARDEN, LOUISIANA STATE PENITENTIARY,

                                           Respondent-Appellee.

                          --------------------
             Appeal from the United States District Court
                 for the Western District of Louisiana
                             (6:01-CV-2739)
                          --------------------

Before WIENER, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:*

     Petitioner-Appellant        Donald    Gallow,   Louisiana     prisoner       #

126280, appeals the district court’s denial of relief on his 28

U.S.C. §     2254    petition,   which    Gallow   filed   to    challenge     his

conviction     for   murder.     This    court   granted   a    certificate     of

appealability (COA) on Gallow’s claim that Evangeline Parish used

a racially discriminatory system in the selection of the grand jury

foreperson.

     On appeal from the denial of a 28 U.S.C. § 2254 petition,

“this court reviews a district court’s findings of fact for clear


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
error, and     it     reviews       a    district       court’s    conclusions    of    law

de novo, applying the same standard of review to the state court’s

decision as the district court.”                  Robertson v. Cain, 324 F.3d 297,

301 (5th Cir. 2003).                Because the state habeas court decided

Gallow’s grand jury discrimination claim on the merits, that

court’s decision        is    entitled       to     deference      under    28   U.S.C. §

2254(d).     See Valdez v. Cockrell, 274 F.3d 941, 946 (5th Cir.

2001).

       In   denying     COA     relief,      the        district    court    determined,

inter alia, that Gallow had not provided the state habeas court

with statistical evidence to support his claim.                       On appeal Gallow

contends that he attached statistical evidence to his state habeas

petition, and that the evidence shows that Evangeline Parish

employed a racially discriminatory system in selecting grand jury

forepersons.

       In support of such a claim, a petitioner must first establish

a prima facie case of discrimination in the selection of a grand

jury   foreperson      by     (1)       showing    that    the     group    against    whom

discrimination        is     asserted        is     a     distinct     class,     singled

out for different treatment; (2) proving the degree of under-

representation by comparing the proportion of the group in the

total population to the proportion called to serve as forepersons

over a “significant period of time”; and (3) showing that the

selection procedure is susceptible to abuse or is not race-neutral.

See Rose v. Mitchell, 443 U.S. 545, 565 (citation omitted); Guice

                                             2
v. Fortenberry, 661 F.2d 496, 499 (5th Cir. 1981) (en banc) (“Guice

I”).

       Gallow has not shown that the district court clearly erred in

its    determination   that    he   failed      to    support    his   claim   with

statistical data in the state habeas court. See Meanes v. Johnson,

138 F.3d 1007, 1010 (5th Cir. 1998).                  Our review of the state

habeas record shows that in his efforts to support his claim,

Gallow provided the state habeas court with nothing more than a

textual discussion of statistics from unspecified sources.

       In the absence of competent evidence, Gallow’s assertion of

racial    discrimination      is,   at       best,    conclusional,     and    thus

insufficient to obtain habeas relief.                See Ellis v. Lynaugh, 873
F.2d 830, 839 (5th Cir. 1989).           In view of the deficiency of proof

submitted by Gallow, we agree with the district court that the

state habeas court’s determination that Gallow failed to establish

a prima facie case for his claim of discrimination in the grand

jury foreman selection process was not “contrary to, or involved an

unreasonable application of, clearly established Federal law, as

determined by the Supreme Court of the United States,” and that the

state habeas court’s adjudication of the claim did not “result[] in

a decision that was based on an unreasonable determination of the

facts in light of the evidence presented in the State court

proceeding.”     28 U.S.C. § 2254(d)(1), (2).                   Accordingly, the

judgment of the district court is

AFFIRMED.

                                         3
4